DETAILED ACTION
This office action is in response to amendments to application 16/843,145, filed on 11/30/2021.
Claims 1-5, 7-15, and 17-22 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/30/2021, have been entered.
Regarding objections to claims 5 and 15, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-20 under 35 U.S.C. 102 or 103, the rejections are withdrawn due to amendment or cancellation of the claims. The amendments are not taught by the prior art made of record or since found in an updated search.
 
Allowable Subject Matter
	Claims 1-5, 7-15, and 17-22 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Wheeler et al. (US 20180188045), hereinafter Wheeler. Wheeler discloses an online system for building a high definition map for geographical regions based on sensor data captured by a plurality of vehicles driving through the geographical regions. The high definition map comprises landmark map including representations of driving paths and landmarks and occupancy 
	Regarding claim 1
Wheeler, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a system in a vehicle comprising one or more sensors configured to capture data; one or more processors; and a memory storing instructions. The instructions, when executed by the one or more processors, cause the system to perform identifying one or more locations within a distance of the vehicle and capturing, using the one or more sensors, current data of a location out of the identified one or more locations; determining one or more periodic changes, of a road structure, from a first state to a second state and back to the first state, occurring at regular intervals and that exceeds a threshold amount between the current data of the location and historical data of the location. The instructions include updating the historical data of the location based on the determined one or more periodic changes.
Regarding claim 11, the claim is analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662